Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

CARLOS RAMOS, individually and on behalf of all others
similarly situated,

 

Plaintift COLLECTIVE ACTION
COMPLAINT
-against-
JURY TRIAL

MOE & JOE CORP. d/b/a SAL’S PIZZERIA, and GEORGE DEMANDED
TAGARIS, as an individual,

Defendants.

x

1.

Plaintiff, CARLOS RAMOS, individually and on behalf of all others similarly
situated, (hereinafter referred to as Plaintiff"), by his attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to himself and upon

information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

Plaintiff, CARLOS RAMOS, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against MOE & JOE
CORP. d/b/a SAL’S PIZZERIA, and GEORGE TAGARIS, as an individual,
(hereinafter referred to as "Defendants"), to recover damages for egregious violations
of state and federal wage and hour laws arising out of Plaintiff's employment at MOE
& JOE CORP. d/b/a SAL’S PIZZERIA, located at 544 Lorimer Street, Brooklyn, New
York 11211.

As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
10.

11.

12.

13.

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C,
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff, CARLOS RAMOS, residing at 37-44 64" Street, Woodside, New York
11377, was employed from in or around October 2018 until in or around January
2020 by Defendants at MOE & JOE CORP. d/b/a SAL’S PIZZERIA, located at 544
Lorimer Street, Brooklyn, New York 11355.
Defendant, MOE & JOE CORP. d/b/a SAL’S PIZZERIA is a corporation organized
under the laws of New York.
Defendant, MOE & JOE CORP. d/b/a SAL’S PIZZERIA is a corporation authorized
to do business under the laws of New York.
Upon information and belief, Defendant, MOE & JOE CORP. d/b/a SAL’S
PIZZERIA is a corporation organized under the laws of New York with a principal
executive office at 544 Lorimer Street, Brooklyn, New York 11355.
Upon information and belief, Defendant, GEORGE TAGARIS, owns and operates
MOE & JOE CORP. d/b/a SAL’S PIZZERIA.
Upon information and belief, Defendant, GEORGE TAGARIS, is an agent of MOE &
JOE CORP. d/b/a SAL’S PIZZERIA.
14. Upon information and belief, Defendant, GEORGE TAGARIS, has power over

15.

16.

17,

18.

19,

20.

21.

22.

personnel decisions at MOE & JOE CORP. d/b/a SAL’S PIZZERIA.

Upon information and belief, Defendant, GEORGE TAGARIS, has power over
payroll decisions at MOE & JOE CORP. d/b/a SAL’S PIZZERIA.

Upon information and belief, Defendant, GEORGE TAGARIS, was responsible for
supervising employees, including the Plaintiff, and directing employees, including the
Plaintiff, on what tasks to perform.

Defendant, GEORGE TAGARIS, has the power to hire and fire employees, including
the Plaintiff, at MOE & JOE CORP. d/b/a SAL’S PIZZERIA, establish and pay their
wages, set their work schedule, and maintains their employment records.

During all relevant times herein, Defendant, GEORGE TAGARIS, was Plaintiff's
employer within the meaning of the FLSA and NYLL.

On information and belief, MOE & JOE CORP. d/b/a SAL’S PIZZERIA is, at present
and has been at all times relevant to the allegation in the complaint, an enterprise
engaged in interstate commerce within the meaning of the FLSA in that the entity (i)
has had employees engaged in commerce or in the production of goods for
commerce, and handle, sell or otherwise work on goods or material that have been
moved in or produced for commerce by any person: and (ii) has had an annual gross

volume of sales of not less than $500,000.00.

FACTUAL ALLEGATIONS

Plaintiff, CARLOS RAMOS, was employed from in or around October 2018 until in
or around January 2020 by Defendants at MOE & JOE CORP. d/b/a SAL’S
PIZZERIA.

During Plaintiff, CARLOS RAMOS’S employment by Defendants, Plaintiff's
primary duties were as a counter person, pizza maker and cleaner, while performing
other miscellaneous duties from in or around October 2018 until in or around January
2020.

Plaintiff, CARLOS RAMOS, was paid by Defendants approximately $750.00 per

week from in or around October 2018 until in or around January 2020.
23.

24.

25.

26.

27.

28.

29.

30.

Plaintiff worked approximately sixty (60) hours or more per week during his
employment by Defendants from in or around October 2018 until in or around
January 2020.

Although Plaintiff, CARLOS RAMOS, worked approximately sixty (60) hours or
more per week during his employment by Defendants from in or around October
2018 until in or around January 2020, Defendants did not pay Plaintiff time and a half
(1.5) for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Furthermore, although Plaintiff CARLOS RAMOS worked approximately twelve (12)
or more hours per day, five (5) days per week from in or around October 2018 until in
or around January 2020, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as
counter people, pizza makers and cleaners, or other similarly titled personnel with
substantially similar job requirements and pay provisions, who were performing the

same sort of functions for Defendants, other than the executive and management
31.

32.

33,

34.

35.

36.

37.

38.
39,

40,

positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation.

Upon information and belief, Defendants employed between 10 and 20 employees
within the past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.
41,

42.

43,

44,

45.

46,

47,

48.

49,

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a). |
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the

meaning of New York Labor Law §§2 and 651.
50. Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

51. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law
52. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

53, Defendants willfully violated Plaintiff's rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day worked more than ten (10) hours, in
violation of the New York Minimum Wage Act and its implementing regulations.
N.Y. Labor Law §§ 650 et seg.; 12 N.Y.C.R.R. § 142-2.4

54, Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants his unpaid spread of hour compensation, reasonable attorneys’ fees,

and costs of the action, pursuant to N. Y. Labor Law § 663 (1).

FOURTH CAUSE OF ACTION

Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

55. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

56. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of their rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

57. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.
FIFTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
58. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
59. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL $195(3)
60. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiff's rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff unpaid spread of hours compensation;

d. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

e. Awarding Plaintiff prejudgment and post-judgment interest;

f. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

g. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

   

 

Roman Avshalumdv;Esq. (RA 5 508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 1:20-cv-03243-KAM-JO Document1 Filed 07/20/20 Page 9 of 9 PagelD #: 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CARLOS RAMOS, individually and on behalf of all others similarly situated,
Plaintiff,
-against-
MOE & JOE CORP. d/b/a SAL’S PIZZERIA, and GEORGE TAGARIS, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiff
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

MOE & JOE CORP. D/B/A SAL’S PIZZERIA
544 LORIMER STREET
BROOKLYN, NEW YORK 11211

GEORGE TAGARIS
544 LORIMER STREET
BROOKLYN, NEW YORK 11211
